Citation Nr: 0309472	
Decision Date: 05/21/03    Archive Date: 05/27/03	

DOCKET NO.  02-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for plantar fasciitis, 
claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from February 1979 to 
August 1981, from January 1983 to June 1985, and from August 
1985 to June 1986.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO), denying the veteran entitlement to 
service connection for plantar fasciitis, claimed as 
secondary to a service-connected disability.

As originally developed for Board review the appeal included 
the issue of entitlement to depression as secondary to 
service-connected disability of the lumbar spine and/or right 
knee.  In a written statement received by the RO in June 
2002, the veteran's representative withdrew the veteran's 
appeal as to that issue.  Consequently, this issue will not 
be addressed herein.  See 38 C.F.R. § 20.204 (2002); 68 Fed. 
Reg 13235 (March 19, 2003).  


FINDING OF FACT

The veteran's plantar fasciitis is not etiologically or 
causally related to the veteran's service-connected lumbar 
spine and/or right knee disabilities nor is it aggravated by 
the service-connected lumbar spine and/or right knee 
disabilities.


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated 
by service and is not proximately due to of the result of a 
service-connected disability.  38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there's no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  38 U.S.C.A. §§ 5103, 5103 A., 5107 (a); 38 C.F.R. 
§§ 3.102, 3.159 (c) (d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information or any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159 (b)(2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appealed rating decision dated in February 2001, a December 
2001 statement of the case, and a supplemental statement of 
the case dated in December 2002.  These documents 
collectively provide notice of the law and governing 
regulations, the evidence needed to support a claim of 
entitlement to secondary service connection for plantar 
fasciitis, and the reasons for the determination made 
regarding the veteran's claim.  Additionally, in a letter 
dated in March 2001, the veteran was informed of the 
information and evidence needed to substantiate his claim, 
the information and evidence needed from him, and the 
evidence that the RO had obtained in support of his claim.  
Further, the record discloses that the VA has also met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, the veteran's service 
medical records have been associated with his claims file, as 
have relevant VA and private outpatient treatment records and 
examination reports.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
had been given the opportunity to submit written argument.  
Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet.App. 384 (1993).  

Factual Background

The veteran's service medical records are negative for 
complaints, findings, and or diagnoses referable to a 
condition involving the veteran's feet.  When examined for 
service separation in June 1985 a clinical evaluation of the 
veteran's feet found no abnormalities.

The post service clinical records show that in August 2000 
the veteran was seen by a private physician, David Court, 
M.D., and he was diagnosed as having plantar fasciitis of the 
feet, bilaterally.  Dr. Court reported that the veteran 
presented for evaluation of severe pain in his heels 
bilaterally and noted that the veteran had been seen 
approximately a year ago in another office for treatment of 
heel spur and plantar fasciitis type symptoms.  He also noted 
that the veteran has a history of developing these problems 
in service.  He added that the veteran could not even walk a 
small distance due to severe pain in his heels and that he 
related no history of trauma.  On physical examination severe 
palpation tenderness was located at the intersection of the 
plantar fascia medial band.  The veteran was provided 
injections in each heel and given stretching exercises.

On a follow-up evaluation in August 2000, Dr. Court noted 
that the veteran's condition had improved approximately 20 
percent but that he still complained of some pain.

On a VA examination in January 2001, the veteran related a 
problem with his feet of approximately 3 to 4 years' 
duration.  He said he had been followed by his private 
physician and has had injections into the heel for his 
fasciitis.  He added that the left and right foot has the 
same symptomatology and that he has severe pain in both feet 
in the longitudinal arch.  Following physical examination, 
bilateral pes planus with plantar fasciitis and heels spurs 
was the pertinent diagnoses.  The examiner noted that it was 
less than likely that the veteran's service-connected 
disabilities caused the problems with his feet.

In a statement dated in March 2000, Dr. Court reported that 
the veteran had a long-standing problem with foot pain and 
that he had seen him for chronic fasciitis type pain which 
the veteran stated was indirectly attributable to a knee 
injury which had caused him to change the way he walked.  He 
said that because of this altered gait he developed plantar 
fasciitis type symptoms.  Dr. Court noted that he has been 
treating the veteran with injections of Cortisone as well as 
prefabricated inserts.  He added:

The mechanics of his foot and leg show 
that there could be some relation to his 
knee injury, which may have changed the 
way that he walked, thus, could have 
caused him to develop his foot pain.  
Thus, I believe it is possible for his 
knee pain to have actually caused his 
foot pain to develop.

Testimony elicited from the veteran at a personal hearing in 
October 2000 included his report that he experienced the 
onset of foot problems following the second of two surgical 
operations on his service-connected right knee.  He said that 
prior to this the only difficulties that he had with his feet 
related to his pes planus.  He attributed his current problem 
with plantar fasciitis to his service-connected disabilities.

On a VA examination in May 2002, the examiner noted he had 
been asked to determine whether the veteran's plantar 
fasciitis with caused by an altered gait stemming from the 
veteran's service-connected back and knee conditions.  He 
noted that the veteran has bilateral heel spurs as well as a 
problem with being overweight.  He noted that this is 
documented in the veteran's medical record by his private 
physician.  He added that the date of onset of this condition 
was the summer of 2000 and that the veteran's service-
connected conditions of the knee and back preceded this date 
by many years.  He opined that in light of the time disparity 
as well as the conditions of heel spurs and overweight, 
"which are known to be causative and contributory agents to 
development of plantar fasciitis, it is less than likely than 
not that his service-connected conditions caused his plantar 
fasciitis."

Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In this context, the evidence of record, as 
summarized above, clearly demonstrates that the veteran's 
plantar fasciitis was not present in service nor manifested 
until many years subsequent to service.  The existence of 
this disorder was not demonstrated earlier than August 2000, 
approximately 14 years after the veteran's discharge from his 
last period of service.  It is thus too remote, in time from 
service to support a claim that it is directly related to 
service and the veteran has not contended otherwise.  
Therefore, a conclusion that the disorder was incurred in our 
aggravated by service cannot be sustained.  Id.

The essence of the contentions advanced in this appeal is 
that the veteran's current plantar fasciitis is causally or 
etiologically related to his service-connected disabilities 
of the lumbar spine and/or of the right knee, and/or; that 
his foot condition was aggravated by these service-connected 
disorders.

A grant of secondary service connection requires that 
evidence of record show that the disorder at issue began as a 
direct result of a service-connected disability, or that such 
condition was aggravated by a service-connected disability.  
See 38 C.F.R. § 3.310; see also Allen v. Brown,  7 Vet.App. 
439 (1995).

As part of the development of this case, two VA physicians 
separately reviewed the veteran's claims file and rendered 
opinions as to whether the veteran's plantar fasciitis in 
anyway was caused by or aggravated by his service-connected 
back and knee disabilities.  The veteran was examined in 
January 2001 in connection with these opinions.  It was the 
opinion of one physician "that the possibility of such a 
relationship was less than likely" and of the other physician 
that it was "less likely than not."

In opposition to the VA medical opinions obtained and noted 
above, the veteran has proffered his assertion that his post 
service plantar fasciitis is related to his service-connected 
disabilities.  While the veteran may believe this is the 
case, his lay assertions are not competent evidence for 
establishing secondary service connection for his plantar 
fasciitis condition.  We acknowledge that Dr. Court has 
stated that he believes "it is possible for [the veteran] 
knee pain to have actually caused his foot pain to develop."  
Although the physician's statement appears to support the 
veteran's claim, it is the Board's task to determine the 
credibility of the evidence.  Sanden v.  Derwinski, 2 
Vet.App. 97 (1992).  In this regard it is noted that Dr. 
Court in formulating his conclusion as to a relationship 
between the veteran's service-connected disabilities and his 
plantar fasciitis has couched his opinion in language of 
possibility.  The opinion fails to assert a definite 
relationship between the veteran's service-connected 
disorders and his plantar fasciitis.  Thus, his opinion is 
not a sufficient basis to grant service connection.  United 
States Court of Appeals for Veteran's Claims (Court) has held 
that medical evidence must be more than speculative.  See 
Bostain v. West,  11 Vet.App. 124 (1998); Obert v. Brown, 
5 Vet.App. 30 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992); Perman v. Brown, 5 Vet.App. 237, 241 (1993); and 
Sklar v. Brown, 5 Vet.App. 104, 145-6 (1993) (wherein the 
Court held that where a physician is unable to offer a 
definite causal relationship that opinion may not be utilized 
in establishing service connection as such an opinion is 
nonevidence).

Thus, in assessing the evidence in support of the claim and 
that which is against the claim the Board must find that the 
VA medical opinions that do not find an association between 
the veteran's service-connected disabilities and his plantar 
fasciitis are far more probative and persuasive than the 
nonspecific and speculative opinion of the veteran's private 
physician.  As such, the preponderance of the evidence is 
against the veteran's claim for secondary service connection 
for plantar fasciitis.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is approximately 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral plantar fasciitis, claimed 
as secondary to a service-connected disability, is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

